Title: To Thomas Jefferson from Benjamin Rush, 22 August 1800
From: Rush, Benjamin
To: Jefferson, Thomas



Dear Sir/
Philadelphia August 22nd: 1800

The following thoughts have lately occurred to me. To whom can they be communicated with so much propriety as to that man, who has so uniformly distinguished himself by an Attachment to republican forms of government?
In the Constitution of the United States, titles are wisely forbidden, and pensions for public Services are considered as equally improper by many of our Citizens. There is a mode of honouring distinguished Worth which is Cheap, and which if directed properly, would stimulate to greater exploits of patriotism, than all the high sounding titles of a German, or the expensive pensions of a British Court. It consists in calling States, Counties, towns, Forts, and Ships of War by the names of men who have deserved well of their Country. To prevent an improper application of those names, the power of Confirming them Should be exercised only by our Governments. No man should have a town, County, Fort or Ship, called by his name ’till After his death; and to prevent any Ambiguity in the names thus given, the Act of Government which confers them, should mention the person’s families, places of former Abode, and the Services, civil, military, philosophical or humane which they rendered to their Country. From the  Connection between Words, and ideas, much good might be done. A map of a State, and the history of travels through the United States, would fill the mind with respect for departed Worth, and inspire exertions to imitate it. Some Advantage likewise would arise to the public, by preventing the Confusion in business which arises from the multiplication of the same names in different States, and sometimes in the same State, and which is the unavoidable consequence of those names being given by Individuals. An end would likewise be put by the practice which is here recommended, to those indications of Vanity which appear in the numerous Names of towns given by their founders After themselves, and which too frequently suggest Other ideas than those of public or even private Virtue.
The Citizens of Boston in the republican years of 1776 & 1777 rejected the royal names of several Streets, and substituted in the room of them, names that comported with the new, and republican State of their town. Why has not Virginia imitated her example? If I mistake not, most of your old Counties bear the names or titles of several successive British Royal families. They are the disgraceful remains of your former degraded State as men, and Should by all means be changed for the names of those Worthies on whose characters death has placed his Seal, and thereby removed beyond the power of forfeiting their well earned fame.
A Spirit of moderation, & mutual forbearance begins to revive among our Citizens. What the issue of the present single & double elective Attractions in our parties will be, is difficult to determin. As yet appearances are turbid. much remains to be precipitated, before the public mind can become clear.—As a proof of the growing moderation of our citizens I shall mention two facts. Mr. Bingham lamented your supposed death in the most liberal & pathetic terms, and Judge Peters spoke of you yesterday at his table in my hearing, in the most respectful and even affectionate manner. This is between ourselves.
You promised when we parted, to read Paley’s last Work, and to send me your religious Creed—I have always considered Christianity as the strong ground of Republicanism. Its Spirit is opposed, not only to the Splendor, but even to the very forms of monarchy, and many of its precepts have for their Objects, republican liberty & equality, as well as simplicity, integrity & Oconomy in government. It is only necessary for Republicanism to ally itself to the christian Religion, to overturn all the corrupted political and religious institutions in the World.
I have lately heard that Lord Kaims became so firm a Beleiver in  Christianity some years before he died, as to dispute with his former disciples in its favor. Such a mind as Kaims, could only yeild to the strongest evidence, especially as his prejudices were on the Other Side of the Question.
Sir John Pringle had lived near 60 years in a State of indifference to the truth of the Christian Religion.—He devoted himself to the Study of the Scriptures in the evening of his life, and became a Christian. It was remarkable that he became a decided Republican at the same time. It is said this change in his political principles exposed him to the neglect of the Royal family, to Whom he was Physician, and drove him from London, to end his days in his native Country.
Our City continues to be healthy, and business is carried on with its usual Spirit. It is yet uncertain Whether we shall enjoy an exemption from the yellow fever. It is in favor of this hope, that vegetation has assumed its ancient and natural appearance, that all our fruits (the peach excepted) are perfect—that we have much fewer insects than in our sickly years, and that the few diseases we have had, in general put on a milder type than they have done since the year 1793.
An ingenious Work has lately arrived here by Dr Darwin,—full of original matter upon Botany and Agriculture. Dr Barton speaks of it in high terms. A translation of Sonnoni’s travels into Egypt is likewise for Sale in our city. They will be memorable from the information they gave to Buonoparte in that Country. They contain a good deal of physical matter particularly upon the diet, diseases, and medicine of the inhabitants.—
A Dieu! From Dear Sir your sincere old friend of 1775

Benjn: Rush.

